Citation Nr: 9935906	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  93-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left thigh with injury to 
Muscle Group XIII and with retained metallic foreign bodies, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected scar of the left cheek, residual of a shell 
fragment wound with retained metallic foreign body and the 
loss of one tooth (#14), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a service-
connected scar of the left forearm, residual of a shell 
fragment wound with retained metallic foreign body, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1993 rating decision by the Manila, 
Philippines Department of Veterans Affairs (VA).  By that 
decision, the RO denied the veteran's claim of entitlement to 
an increased rating for the residuals of a shell fragment 
wound to the left thigh with injury to Muscle Group XIV and a 
with retained metallic foreign body, and entitlement to an 
increased rating for scars of the left forearm and left 
cheek, residuals of a shell fragment wound with retained 
metallic foreign body.  In an October 1995 decision, the 
Board determined that increased ratings were not warranted.  
The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's October 1995 decision and remand the case for further 
development and readjudication.  In February 1997, the Court 
granted the joint motion, vacated the Board's October 1995 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.

In January 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed, and the RO issued a Supplemental Statement of 
the Case in May 1999 in which it denied an increased rating 
for the residuals of a shell fragment wound to the left thigh 
with injury to Muscle Group XIV with retained metallic 
foreign body.  By that decision, the RO also granted separate 
disability evaluations for the veteran's scar of the left 
cheek and for his scar of the left forearm.  Thereafter, the 
veteran's claims folder was returned to the Board.

The Board notes that in March 1999, the RO denied entitlement 
to service connection for a multiple joint disability (left 
elbow joint, left wrist, left knee joint, left hip joint, and 
weakness of the left hand), claimed as secondary to service-
connected residuals of shell fragment wounds.  In May 1999, 
the veteran submitted a Notice of Disagreement regarding that 
decision; in August 1999, the RO issued a Statement of the 
Case.  To the Board's knowledge, the veteran has not 
submitted a Substantive Appeal regarding the issue of 
entitlement to service connection for a multiple joint 
disability.  38 C.F.R. § 20.200, 20.202, 20.203, 20.302 
(1999).  Thus, this matter is not presently before the Board 
on appeal. 

The Board also notes that in May 1999, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected scar of the left forearm, residual of his shell 
fragment wound, effective December 1998.  The veteran 
subsequently filed a timely Notice of Disagreement in which 
he contended that his 10 percent disability rating should 
have been assigned an effective date of February 1993, which 
is the date he filed his claim for an increased rating.  In a 
follow-up rating decision issued in July 1999, the RO granted 
an effective date of February 1993 for the veteran's 10 
percent disability rating for his service-connected scar of 
the left forearm.  As this grant represents a full award of 
the benefit sought on appeal, the issue of entitlement to an 
earlier effective date for the RO's grant of a 10 percent 
rating is not presently before the Board on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran was represented in his appeal to the Court by a 
private attorney.  In June 1997, the attorney submitted a 
statement to the Board in which he indicated that he would no 
longer be representing the veteran before VA.  VA 
subsequently sent a letter to the veteran informing him of 
the contents of his attorney's July 1997 letter to the Board.  
VA further informed the veteran that if he was now 
representing himself, he could submit any additional evidence 
in support of his claim directly to the Board within 30 days 
of his receipt of VA's letter.  No response was received 
within 30 days and his case was then remanded by the Board in 
January 1998.  The veteran subsequently acknowledged his 
receipt of VA's letter in a November 1998 statement he sent 
to the Board.  Since that time, the veteran has continued to 
submit all additional evidence on his own behalf and, to the 
Board's knowledge, has given no indication that he desires 
additional representation before VA.

FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
left thigh, Muscle Group XIII, are currently manifested by 3 
well-healed, nontender scars with retained metallic foreign 
bodies in the soft tissue; subjective complaints of pain, 
weakness, and fatigue; and without objective evidence of 
muscle loss, atrophy, or nerve impairment.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the left cheek are currently manifested by 
a moderately disfiguring scar and loss of one tooth, with 
retained metallic foreign bodies but without evidence of any 
muscle loss or nerve impairment.

3.  The veteran's service-connected residuals of a shell 
fragment wound to the left forearm are currently manifested 
by retained foreign bodies and painful scarring, but without 
evidence of any muscle loss or nerve impairment.

4.  The veteran's service-connected loss of tooth #14 is 
manifested by symptomatology separate and distinct from the 
his service-connected scar of the left cheek.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a shell fragment wound to the 
left thigh, with injury to Muscle Group XIII and retained 
foreign bodies, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.55, 4.56 and Diagnostic Code 5313 
(1996) amended by 38 C.F.R. §§ 4.55, 4.56 and Diagnostic Code 
5313 (1999).


2.  The schedular criteria for a rating in excess of 10 
percent for a scar of the left cheek, residual of a shell 
fragment wound with retained foreign bodies, have not been 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for scars of the left forearm, residual of a shell 
fragment wound with retained foreign bodies, have not been 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (1999).

4.  A separate, noncompensable disability rating is warranted 
for the veteran's loss of tooth #14.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.150, Diagnostic Code 9913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected residuals of shell fragment wounds to the left leg, 
left cheek, and left forearm.  In the interest of clarity, 
the Board will first discuss the law and regulations 
pertinent to a claim for an increased rating.  The Board will 
then separately discuss the issues on appeal.

Preliminary Matters

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  As noted in the 
Introduction, this case was remanded by the Board in January 
1998 for additional evidentiary development, which was 
completed by the RO.  There is now ample medical and other 
evidence of record, and the veteran has been provided with a 
full opportunity to present evidence and argument in support 
of this claim.  The Board finds that no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under Diagnostic Code 7800, a complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  Severe scarring, especially if it produces a 
marked or unsightly deformity of the eyelids, lips, or 
auricles warrants a 30 percent evaluation.  Moderately 
disfiguring scars warrant a 10 percent evaluation and slight 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Diagnostic Code 7805 provides that a rating for scars is 
based upon the limitation of function of the affected part.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Under Diagnostic Code 7803, a 10 
percent evaluation is warranted for superficial scars that 
are poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" and "moderate" by 
VA examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(1999).

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  

The veteran is currently service-connected for residuals of a 
shrapnel wound to his left leg, left cheek, and left forearm.  
Shrapnel wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups. See 38 C.F.R. § 4.47 (1999).  Muscle Group 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 
4.56.  Evaluation of residuals of gunshot wound injuries 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  See 38 C.F.R. 
§§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 
(1999).  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.


As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Increased rating for the residuals of a shell fragment 
wound to the left thigh with injury to Muscle Group XIII with 
retained metallic foreign bodies.

Factual Background

Service medical records reflect that in July 1945, the 
veteran suffered multiple shrapnel wounds.  Shrapnel wounds 
were noted in the veteran's left hip, left forearm, left 
temporal and the left side of his face.  The veteran was 
hospitalized for a one-month period during which time his 
wounds were cleaned and dressed.

In January 1954, the veteran underwent a VA physical 
examination.  The veteran complained of pain and weakness in 
the left lower and upper extremities upon physical exertion.  
The veteran also reported pain in the left lower extremity on 
prolonged walking.  Upon examination of the left lower 
extremity, the January 1954 VA physician noted the presence 
of a nontender and nondepressed scar on the posterior-lateral 
aspect of the proximal third, left thigh, which measured ?" 
by ?".  X-rays reportedly revealed multiple metallic foreign 
bodies in the soft tissue of the upper end of the thigh.  The 
VA physician found that muscle tone in the left extremity was 
normal and that there was no limitation of motion in the 
joints of the left lower extremity.  The VA physician 
diagnosed the veteran with the residuals of a shell fragment 
wound to the left thigh, with involvement of Muscle Group XIV 
with manifestations, and metallic foreign bodies present.

In February 1954, the RO granted service connection for the 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIV and with retained metallic foreign 
bodies, and assigned a 10 percent disability evaluation.  
Because this award has been in effect since February 1954, it 
is protected from reduction absent a showing of fraud.  See 
38 C.F.R. § 3.951 (1999).

In October 1978, another VA physical examination was 
conducted.  The VA physician noted multiple scars, 3 in 
number, along the lateral aspect of the proximal thirds of 
the left thigh, the largest measuring ?" by 1/4".  These scars 
were noted to be nondepressed, nonadherent, and nontender, 
with injury to the hamstrings.  Muscle bulk in the right 
thigh was reportedly unimpaired and no limitation of motion 
was found in the left hip or left knee.  The veteran was 
diagnosed with multiple scars, left thigh and buttocks, with 
retained metallic foreign bodies and injury to Muscle Groups 
XIII and XVII.

In February 1993, the veteran filed claims of entitlement to 
increased rating for his service-connected residuals of shell 
fragment wounds with retained metallic foreign bodies.  He 
contended that for the past several years, he was 
experiencing increasing left hip pain that was aggravated by 
prolonged walking.

In a June 1993 physical examination, the VA physician noted a 
1-cm. depressed and slightly tender scar along the posterior 
aspect of the left thigh with positive adhesion to the 
subanterior tissue of the left thigh.  The VA physician found 
no swelling and no ulceration.  Upon examination for muscle 
injuries, the VA physician found good muscle strength and no 
evidence of muscle atrophy.  

X-rays taken in June 1993 of the veteran's femur reportedly 
revealed metallic foreign bodies in the paratrochanteric soft 
tissue and two faint fragments in the lateral upper thigh.  
X-rays of the left hip reportedly revealed several small 
metallic foreign bodies in the proximity of the left hip 
joint, in the soft tissues immediately lateral to the head 
and greater trochanter.  The VA radiologist concluded that no 
evidence of fractures or arthritic changes were seen in 
either hip joint, and that abduction was satisfactory. 

In its October 1995 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his service-
connected the residuals of a shell fragment wound to the left 
thigh with injury to Muscle Group XIII with retained metallic 
foreign bodies.  The Board further found that although the 
veteran's service-connected thigh wound had been 
characterized as one that occurred in Muscle Group XIV, which 
refers to the anterior thigh, the injury had in fact occurred 
in Muscle Group XIII, which refers to the posterior thigh.  
In that decision, the Board also referred a claim of 
entitlement to service connection for injuries to multiple 
joints, claimed as residual to his service-connected shell 
fragment wounds.  As noted above, the veteran then filed a 
timely appeal to the Court.

In December 1995, the RO provided the veteran with another VA 
physical examination.  This examination was conducted in 
regard to the veteran's claim of entitlement to service 
connection for multiple joint disability, claimed as 
secondary to service-connected shell fragment wounds (left 
elbow, left wrist joint, left knee joint, left hip joint, and 
weakness of the left hand).  During this examination, the 
veteran again reported pain his left upper and lower 
extremities.  Upon examination of the veteran's nerves, the 
VA physician noted that the veteran limped on his left leg 
but appeared stable.  The VA physician also noted that the 
veteran's deep tendon reflexes in his left leg were active 
and equal, and that he could find no evidence of atrophy or 
nerve lesions in the lower extremities.  Range of motion in 
the hip was noted to be from 0 to 100 degrees flexion, 0 to 
40 degrees abduction, and `0 to 10 degrees extension, with 
reported pain on extremes of motion.

In February 1997, while this case was pending at the Court, 
the VA Office of General Counsel and the veteran's attorney 
at that time filed a joint motion for remand, requesting that 
the Court vacate the Board's October 1995 decision and remand 
the case for further development and readjudication.  The 
Joint Motion stated in part that Board's October 1995 
decision was internally inconsistent because under the 
"Decision of the Board" section, the Board found that the 
preponderance of the evidence was in favor of an increased 
rating for a left thigh injury, but under the "Order" 
section, the Board indicated that this claim was denied.  In 
February 1997, the Court granted the joint motion, vacated 
the Board's October 1995 decision and remanded the case to 
the Board for compliance with directives that were specified 
by the Court.

In April 1998, a series of VA examinations were conducted.  
During a neurological examination, the veteran reported pain 
over his left buttocks.  The VA neurologist noted that the 
veteran dragged his left lower extremity when he walked but 
that he appeared stable.  Upon examination of the lower 
extremities, the VA neurologist found no focal weakness, 
paralysis, or atrophy, and noted that the veteran's deep 
tendon reflexes were active and equal.  Hyposthenia was noted 
in the left lower extremities.  The VA neurologist concluded 
that the veteran had no neurological deficit.  

A VA joint examination was also conducted.  Upon examination, 
the VA physician again observed that the veteran walked with 
a limp in his left leg but that his gait appeared stable.  
Range of motion of the hip was reportedly from 0 to 100 
degrees flexion, 0 to 10 degrees extension, 0 to 40 degrees 
adduction, 0 to 20 degrees abduction, and 0 to 40 degrees 
internal rotation.  The veteran reportedly grimaced upon 
movement of his hips.  The VA physician noted that there was 
no limitation of motion in the veteran's knees and no 
evidence of instability.  The VA physician diagnosed the 
veteran with a healed scar of the left thigh, residual of a 
shell fragment wound to Muscle Group XIV with metallic 
foreign bodies.

In April 1998, the veteran also underwent a VA dermatology 
examination in which he again reported pain in his left upper 
and lower extremities.  Upon examination, the VA 
dermatologist noted 3 scars on the lateral aspect of the 
proximal third left thigh, the largest measuring about 3 cm. 
in diameter, and the others reportedly hardly visible.  All 
were found to be nontender and nondepressed.  The VA 
dermatologist concluded that there had been injury to Muscle 
Groups XIII and XVIII in the left thigh and buttocks.  The VA 
dermatologist diagnosed the veteran with a healed scar of the 
left thigh with injury to Muscle Group XIV.

In December 1998, another series of VA examinations were 
provided.  In an examination of the veteran's joints, the 
veteran reported that he experienced pain on and off in his 
left hip, and that he experienced both lack of endurance and 
easy fatigability.  The VA physician noted that the veteran 
reported no instability.  The veteran also reported that his 
pain was aggravated by cold weather and relieved by hot packs 
and rest.  The VA physician noted that the veteran was 
reportedly ambulant without assistance and still capable of 
doing activities of daily living without difficulty, but that 
activities such as prolonged walking and climbing up and down 
stairs reportedly affected him greatly due to pain.  Some 
limitation of motion was reported in the left hip both active 
and passive range of motion.  The VA physician noted that 
examination of the veteran's weight bearing joints, including 
his hips, knees, and ankles, was negative for any evidence of 
edema, effusion, instability, redness, tenderness, or 
abnormal movement.  A 1" by 1/2" scar, which was reportedly 
flat and nontender, was noted over the posterior aspect of 
the left thigh.  

Following the veteran's joint examination, the VA physician 
concluded that there was no evidence of gross deformity or 
extreme limitation or incapacitation due to his shrapnel 
injuries.  He further concluded that all of the veteran's 
wounds healed without major affectation of the muscles or 
joints and that the veteran was still functional in terms of 
mild to moderate activities.  The VA physician indicated that 
any limitation of motion in the veteran's joints was more 
likely due to his degenerative arthritis rather than his war 
injury.

In December 1998, another VA dermatologist examination was 
conducted.  This report is negative for any findings 
regarding the veteran's left thigh scarring but does include 
a color photograph of his left thigh.

Analysis

As an initial matter, the Board notes that the veteran's 
service-connected thigh injury was originally characterized 
by the RO as an injury to Muscle Group XIV.  This was 
recharacterized as an injury to Muscle Group XIII in the 
Board's October 1995 decision, and then referred to again as 
an injury to Muscle Group XIV in all subsequent rating 
decisions issued by the RO.  After reviewing the record, the 
Board again concludes that the veteran's in-service injury 
most likely occurred to Muscle Group XIII, which refers to 
the posterior thigh.  This is supported by the reports of the 
October 1978 and April 1998 VA examination, and is consistent 
with the other evidence of record.  Because the criteria for 
rating injuries to Muscle Groups XIV and XIII are identical, 
the Board further finds that recharacterizing the veteran's 
service-connected thigh injury as an injury to Muscle Group 
XIII will not result in prejudice to the veteran.   Thus, the 
Board will now refer to the veteran's service-connected thigh 
injury as an injury to Muscle Group XIII.

In this case, the veteran is seeking an increased evaluation 
for his service-connected residuals of a shell fragment wound 
to the left thigh with injury to Muscle Group XIII and with 
retained metallic foreign bodies, which are currently 
evaluated as 10 percent disabling for a "moderate" injury 
to Muscle Groups XIII.  He essentially contends that he has 
experienced increasing pain in his left thigh and his left 
hip due to his service-connected disability.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In order to warrant the next highest evaluation for a 
"moderately severe" muscle injury under the applicable 
criteria, the Board notes that the veteran's disability would 
have to be manifested by a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with intermuscular scarring; records of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements; and objective evidence of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Although the veteran has consistently complained of pain and 
weakness in his left lower extremity, and he has reportedly 
been observed walking with a "limp" on his left leg, the 
Board finds that the objective clinical evidence of record 
has consistently revealed the veteran's service-connected 
thigh injury to be virtually asymptomatic.  Specifically, the 
Board notes that physical examination has been repeatedly 
negative for any evidence of muscle loss or neurological 
impairment in the veteran's left lower extremity.  In 
particular, the Board placed great probative weight on the 
report of the veteran's most recent VA examination (December 
1998), as this physician specifically concluded that the 
veteran's in-service shrapnel injuries healed without any 
major affectation of the muscles or joints, and that there 
was currently no evidence of any gross deformity or extreme 
limitation or incapacitation due to his service-connected 
injury.  The Board also found the report of the April 1998 VA 
neurologist to be very probative, as this physician found 
that there was no evidence of focal weakness or paralysis in 
the veteran's lower extremity.  Based on these findings, the 
April 1998 VA neurologist concluded that the veteran also had 
no neurological deficits as a result of his service-connected 
shrapnel injuries.  


The Board notes that these findings are supported by both the 
June 1993 and the December 1998 VA physicians' reports.  Both 
of these physicians found no evidence of muscle atrophy or 
nerve lesions in the veteran's lower extremities, and that 
the veteran's deep tendon reflexes and muscle strength were 
normal.  The Board finds that this is also consistent with 
the veteran's medical history, as both the January 1954 and 
October 1978 examinations revealed normal muscle tone in the 
left lower extremity and no evidence of limitation of motion 
in the joints of the left lower extremity.

The Board notes that x-ray evidence has revealed the presence 
of small metallic foreign bodies in the soft tissue of the 
veteran's left thigh and left hip.  However, without further 
clinical evidence of any muscle atrophy, loss of muscle 
strength, or other muscle impairment resulting from these 
fragments, the Board finds that the veteran's service-
connected residuals of a shell fragment wound to the left 
thigh remains appropriately characterized as a "moderate" 
muscle injury under the applicable criteria.

In summary, due to the ample medical evidence of record that 
has been consistently negative for any objective findings of 
muscle loss or nerve impairment in the veteran's left lower 
extremity, and with no significant medical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service connected residuals of a shell fragment wound to the 
left thigh with injury to Muscle Group XIII and with retained 
metallic foreign bodies. 

The Board recognizes that the medical evidence of record has 
revealed the presence of three scars on the veteran's left 
thigh as a result of his service-connected shell fragment 
wound injury.  Therefore, the Board has considered whether a 
separate disability rating is warranted pursuant to 
Diagnostic Codes 7803, 7804, or 7805.  However, the Board 
notes that although the June 1993 VA physician noted some 
slight tenderness and adhesion in the veteran's thigh scars, 
both the April 1998 and December 1998 VA dermatologists found 
these scars to be nontender and that there was no evidence of 
adhesion.  Additionally, each of these examinations was 
negative for any evidence of swelling, ulceration, or 
depression, and these findings appear consistent with the 
veteran's earlier October 1978 VA examination, in which the 
VA physician found the veteran's thigh scars to be 
nondepressed, nontender, and nonadherent.  Furthermore, the 
Board notes that these reports are negative for any 
indication that the veteran experiences functional loss 
attributable to his residuals scars.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
assignment of a separate disability rating for the veteran's 
thigh scars pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.

The Board also recognizes that recent medical examination 
show some limitation of motion in the veteran's left hip and 
left knee.  Thus, the Board has considered whether a separate 
disability rating is warranted under the Diagnostic Codes 
pertaining to limitation of motion in the leg.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5251, 5252, 5253, 5260, 5261 (1999).  
However, after reviewing the record, the Board found the most 
probative evidence in this regard to be the report of the 
veteran's December 1998 VA examiner, as this is the only 
medical evidence which addresses the etiology of the 
veteran's limitation of motion in the joints of his left leg.  
After conducting a thorough examination, the December 1998 VA 
physician specifically attributed the veteran's limitation of 
motion in his lower extremities to the development of 
degenerative joint disease, which the physician found to be 
unrelated to the veteran's in-service shrapnel wounds.  The 
Board finds that this is consistent with previous x-ray 
evidence of minimal degenerative arthritis in the veteran's 
lower extremity and the absence of any clinical findings of 
muscle loss or neurological impairment in the veteran's left 
lower extremity.  Therefore, without any competent medical 
evidence attributing the veteran's limitation of motion to 
his service-connected residuals of a shell fragment wound, 
the Board finds that the preponderance of the evidence is 
against a separate disability rating for limitation of motion 
in the leg.

The Board also wishes to note that it is cognizant that the 
Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  The Court has held that where an evaluation is 
not predicated on a limited range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
noted above, the veteran's limitation of motion in his left 
lower extremity has been specifically attributed to a non 
service-connected disability, namely degenerative disc 
disease.  Thus, there is no basis for an increased evaluation 
based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In summary, and for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the veteran's service-connected 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIII with retained foreign bodies.  
Furthermore, the Board notes that it has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4 
as set forth above, whether or not they have been raised by 
the veteran or his representative, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), and can find no 
provision upon which to assign a higher rating for the 
veteran's service-connected residuals of a shell fragment 
injury to the left thigh.

II.  Increased evaluation for scars of the left cheek and 
left forearm, residual of a shell fragment wound with 
retained metallic foreign body.

Factual Background

As noted above, in July 1945, the veteran suffered multiple 
shrapnel wounds in the veteran's left forearm, left temporal 
and the left side of his face.  During the veteran's January 
1954 examination, the VA physician noted a nontender and 
nonadherent 11/4" lateral scar, extending upward from the left 
margin of the mouth, which measured ? by 1/4".  X-rays of the 
facial bones revealed multiple metallic foreign bodies below 
the left zygoma.  A solitary metallic foreign body was also 
noted on the lateral or anterior cranial fossa.  The VA 
physician also noted a nontender and nondepressed scar on the 
lateral aspect of the middle third, left arm that measured 1/4 
by ?", and two nontender and nonadherent scars on the 
proximal and distal side of the third, left forearm that both 
measured 1/4 by 1/4".  X-rays of the left upper extremity 
reportedly revealed multiple tiny metallic foreign bodies in 
the left arm and forearm.  The VA physician noted that tooth 
number 14 was missing, which the veteran claimed was due to 
the grenade injury he experienced during service.  The VA 
physician found no facial disfigurement and no evidence of 
muscle atrophy in the left upper extremity.

In the February 1954 rating decision, the RO granted service 
connection for scars of the left forearm and left cheek, 
residuals of shell fragment wounds with retained metallic 
foreign bodies, and assigned a 10 percent disability 
evaluation.

During his October 1978 VA examination, the VA physician 
found a 21/2" by ?" depressed, nonadherent and nontender scar 
on the left cheek, residuals to a shell fragment wound that 
reportedly penetrated the buccal cavity, with the resulting 
loss of one tooth (#14).  The VA physician noted the scar to 
be disfiguring, with injury to the fascial muscle.   The VA 
physician also noted multiple scars of the left arm and 
forearm, 10 in number, some slightly depressed, but all 
nontender and nonadherent.  No limitation of motion was found 
in the left shoulder and arm, and muscle bulk was reportedly 
unimpaired.

In a March 1979 rating decision, the RO determined that the 
veteran's loss of tooth number 14 was directly caused by his 
in-service shrapnel wound to the left cheek.  The RO further 
found that a separate rating was not warranted for the 
veteran's loss of a tooth, and his original disability was 
recharacterized as scars of the left forearm and left cheek 
with loss of one tooth, residuals of shell fragment wounds 
with retained foreign body.

In his February 1993 claim for an increased rating, the 
veteran contended that for the past several years, he had 
been experiencing recurrent swelling in his left cheek and 
left forearm, with redness, productive pain, and weakness in 
his left elbow joint, left wrist, left hand, and left 
fingers.  He reported that he was unable to grip light 
objects at the time of his recurrent pain. 

During the June 1993 VA physical examination, the VA 
physician found a 2 mm. healed, depressed, and slightly 
tender scar along the left cheek, and a 1 cm. by 1/2 cm. flat, 
nontender scar along the lateral aspect of the left forearm.  
The VA physician found no swelling and no ulceration.  X-rays 
taken in June 1993 of the veteran's skull reportedly revealed 
a small metallic foreign body projected on the left frontal 
bone immediately adjacent to the frontotemporal suture.  A 
smaller fragment was also seen in the soft tissue in the 
region of the left maxilla.  No evidence of fracture or soft 
tissue reaction was noted.   X-rays of the left forearm also 
revealed several small metallic foreign bodies, all 
reportedly in the soft tissue, with no evidence of bone 
injury or arthritis changes found.  The VA physician was 
diagnosed with the residuals of a shell fragment wound to the 
left cheek with metallic foreign bodies in the head and the 
residuals of a shell fragment wound to the left forearm with 
metallic foreign bodies.

In the September 1995 rating decision, the RO characterized 
the veteran's claim as entitlement to an increased rating for 
the scars, left forearm and left cheek, residuals of shell 
fragment wound with metallic foreign body, rated at 10 
percent.  The veteran's loss of one tooth was no longer 
included as part of the veteran's service-connected 
disability.

In its October 1995 decision, the Board denied the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected scars of the left forearm and left cheek, 
residuals of a shell fragment wound with retained metallic 
foreign bodies; the veteran subsequently appealed to the 
Court.

During the December 1995 VA examination, which was conducted 
in regard to his claim for service connection for a multiple 
joint disability, the VA physician noted mild weakness in 
left hand grip with no evidence of muscle atrophy.  Deep 
tendon reflexes were again reported to be active and equal, 
and no nerve lesions were found in the left upper extremity.  
Range of motion in the left wrist was noted to be from 0 to 
30 degrees dorsiflexion, 0 to 20 degrees palmar flexion, 0 to 
80 degrees pronation, 0 to 80 degrees supination, 0 to 30 
degrees radial deviation, and 0 to 20 degrees ulnar 
deviation.  The VA physician concluded that the veteran's 
multiple joint disability was due to stiffness and possibly 
osteoarthritis due to disuse.  The VA physician also 
indicated that the veteran's weakness in his hand might be 
due to nerve involvement but that an electromyogram and nerve 
conduction study would be necessary to confirm any nerve 
damage.  After testing such testing was completed, the VA 
physician found the electromyographic testing was consistent 
with multiple peripheral neuropathy affecting the lower 
extremities more than the upper extremities.  Nerve 
conduction studies reportedly revealed delayed distal latency 
in the right peroneal and left median nerves, and a slowing 
of the right sural nerve with diminished sensory nerve action 
potential of both sural nerves.  All other nerve conduction 
studies were reportedly within normal limit.

X-rays taken of the left elbow in December 1995 reportedly 
revealed minimal hypertrophic arthritis changes.  No bony 
injury was seen and a number of metallic foreign bodies were 
reported in the soft tissue of the arm.  X-rays of the left 
wrist reportedly revealed slight sclerosis on the articular 
surfaces of the distal radius and ulna, and on the carpal 
bones.  The visualized joint spaces were noted to be 
maintained and no bony injury was found.  The VA radiologist 
noted an impression of minimal degenerative arthritis in the 
left wrist and left elbow joint.

As noted above, the General Counsel and the veteran's 
attorney filed a Joint Motion for remand in February 1997.  
The joint motion states in part that the Board had failed to 
provide adequate reasons and bases for treating the scars of 
the left cheek and left forearm as a single disability, that 
the Board had failed to address photographic evidence 
submitted by the veteran, and that the Board had failed to 
consider the presence of multiple foreign bodies in 
evaluating the veteran's disabilities.  The joint motion also 
states that the Board had failed to consider a claim of 
entitlement to service connection for the loss of one tooth, 
which had been raised by the veteran during his appeal.

During the April 1998 VA neurological examination, the 
veteran reported pain over the left side of his face.  Upon 
examination of the veteran's cranial nerves, the VA 
neurologist found no focal paralysis and no evidence of any 
motor or sensory impairment.  The VA neurologist noted that 
neither the veteran's smell or taste was reportedly affected.  
Examination of the veteran's upper extremities also revealed 
no evidence of focal weakness or atrophy, but some 
hyposthenia was noted in both the veteran's left face and 
left arm.  The VA neurologist concluded that the veteran had 
no neurological deficit.  

During the April 1998 VA dermatologist examination, the VA 
dermatologist noted a healed, nontender scar over the 
veteran's left cheek, lateral to the nasolabial fold and 
measuring 2 by 1/2 cm in diameter.  The scar was found to be 
depressed, in adherent, with injury to the fascial muscle.  
The VA dermatologist also noted multiple scars on the left 
arm and left forearm, measuring about 2-3cm in diameter, some 
noted to be slightly depressed, but all found to be nontender 
and nonadherent.  The VA dermatologist concluded that there 
had been injury to Muscle Groups VI and VIII in the left arm 
and forearm.  Mild to moderate disfigurement was noted in the 
scar of the left cheek, which is reflected in color 
photographs of the veteran's face that accompany this report.  

X-rays taken in April 1998 continued to reveal multiple 
metallic foreign fragments in the veteran's left cheek and 
left forearm, and left hip.  The VA radiologist noted that x-
rays of the veteran's head and left arm remained essentially 
unchanged from his June 1993 x-rays.  

In April 1998, a VA dental examination was also conducted.  
The VA dentist found edentulous arches of both the upper and 
lower arches, and indicated that the veteran was wearing ill-
fitting dentures.  No complaints or additional findings were 
noted.

In August 1998, the RO issued a Supplemental Statement of the 
Case in which it granted separate disability evaluations for 
the veteran's service-connected scars of the left forearm and 
left cheek.  The previous 10 percent disability rating was 
continued for the veteran's shell fragment wound scar of the 
left cheek and a noncompensable disability rating was 
assigned for the veteran's shell fragment wound scar of the 
left forearm.  The RO determined that service-connected had 
been established for the loss of one tooth in a March 1979 
rating decision, but that it had been found to be 
noncompensable.  The RO recharacterized the veteran's left 
cheek disability as a service-connected scar of the left 
cheek, residual of a shell fragment wound with retained 
metallic foreign body and the loss of one tooth (#14).

During the December 1998 VA joints examination, the veteran 
reported difficulty gripping due to limitation of motion in 
the left index finger.  Upon examination, the VA physician 
noted that all fingers could reach the median transverse fold 
except the index finger.  The VA physician noted that the 
veteran was right-handed and concluded that he had a slight 
to moderate loss of grip strength in his left hand.  The VA 
physician concluded that the veteran had no gross deformity 
or incapacitation of the left hand and wrist due to his war 
injury, and that his limitation of motion in the left index 
finger is more attributable to his degenerative 
osteoarthritis.

During the December 1998 VA dermatologist examination, the VA 
dermatologist noted the presence of two hard subcutaneous 
nodules in the veteran's left arm and left index finger.  The 
veteran reported that he was constantly being bothered by his 
shrapnel wounds and that these injuries were aggravated by 
cold weather.  Attached to the examination report are several 
color photographs of the veteran's face, left forearm, and 
left fingers.

As noted above, in May 1999, the RO granted an increased 
rating of 10 percent for the veteran's service-connected scar 
of the left forearm, residual of his shell fragment wound.

Analysis

The Board notes that when the veteran originally filed his 
claim for an increased rating, he was rated at 10 percent for 
scars of the left forearm and left cheek, with loss of one 
tooth (#14), residuals of shell fragment wounds with retained 
foreign bodies.  During the pendency of this appeal, the RO 
granted separate evaluations for the veteran's scar of the 
left cheek and his scar of the left forearm; 10 percent 
evaluations were assigned for both under Diagnostic Codes 
7800 and 7804, respectively.  

The veteran is seeking increased ratings for both of these 
service-connected disabilities.  He essentially claims that 
he has suffered from increased pain, swelling, and weakness 
in his left forearm and left cheek due to his in-service 
injuries.  He also contends that he should be granted a 
separate compensable disability rating for his service-
connected loss of tooth #14.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected scars of 
the left cheek and left forearm.  Regarding his left cheek, 
the Board places great weight on the fact that the April 1998 
VA dermatologist specifically concluded that the veteran's 
left cheek scar is mildly to moderately disfiguring.  There 
is no medical or other evidence of record to indicate that it 
is more than moderately disfiguring.  The Board notes that 
the findings of the April 1998 VA dermatologist are supported 
by several unretouched color photographs of the veteran's 
facial scar, which are currently associated with the claims 
folder and which the Board has reviewed.  These photos reveal 
a slightly discolored, slightly depressed scar that extends 
down the veteran's left cheek and which appears to be about 
2-3cm. in length.  The scar does not appear to be especially 
repugnant, and does not involve the veteran's lips, eyelids, 
or auricles.  Thus, the Board finds that the objective 
medical evidence of record shows that his scar of the left 
cheek is no more than mildly to moderately disfiguring, as is 
contemplated by his currently assigned 10 percent disability 
rating under Diagnostic Code 7800. Furthermore, although the 
April 1998 VA dermatologist noted some slight depression and 
adhesion, repeated physician examination has consistently 
shown the veteran's scar to be well-healed with no indication 
of swelling or ulceration.  Additionally, these reports are 
negative for any evidence of additional functional loss due 
to the veteran's left cheek scar.  Therefore, the Board finds 
that the preponderance of the evidence of competent and 
probative evidence is against an increased rating for the 
veteran's service-connected scar of the left cheek.

Regarding the veteran's multiple scars of the left forearm, 
the Board finds that although the VA physician have noted 
consistent complaints of pain in his forearm due to his 
scarring, repeated physical examinations have shown his scars 
to be well-healed and nontender, with no objective evidence 
of swelling or ulceration.  Additionally, there is no 
indication in the VA examinations of additional functional 
loss due to his forearm scars.  These findings are consistent 
with those reported during his most recent VA examination in 
December 1998.  Thus, the Board finds that the preponderance 
of the evidence is against a rating in excess of the 10 
percent presently assigned for objective evidence of pain.  
See 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805. 

The Board recognizes that x-rays have revealed the presence 
of multiple foreign bodies in the veteran's left cheek and 
left arm, and that the April 1998 VA dermatologist noted that 
there had been injury to Muscle Groups VI and VIII.  
Therefore, the Board has considered whether a separate 
disability rating is warranted for muscle or neurological 
injuries in the veteran's left cheek or left arm.  See 
38 C.F.R. § 4.55, 4.124a (1999).  However, the Board notes 
that recent medical examinations have consistently shown no 
evidence of muscle atrophy or nerve lesions.  Although some 
loss of grip strength and limitation of motion was noted in 
the veteran's left hand and left wrist, both the December 
1995 VA physician and the April 1998 VA neurologist 
attributed this to the veteran's degenerative arthritis 
rather than his service-connected shell fragment wounds.  
Additionally, as noted above, the December 1998 VA physician 
concluded that there was no evidence of gross deformity or 
extreme limitation or incapacitation due to his shrapnel 
injuries, and that all of the veteran's in-service wounds 
healed without major affectation of the muscles or joints.  
Furthermore, although nerve conduction studies taken in 
December 1995 revealed some delayed distal latency in the 
left median nerve, these studies were reportedly otherwise 
within normal limits.  Additionally, the April 1998 VA 
neurologist found no evidence of any focal weakness or 
atrophy in the veteran's muscles and concluded that he 
experienced no neurological deficits.

Therefore, although there is evidence of retained metallic 
foreign bodies in the veteran's left cheek and left arm, the 
Board finds that the preponderance of the evidence is against 
a separate disability rating for either muscle or 
neurological disabilities in the left cheek or left arm.  
Specifically, the Board finds that the objective medical 
evidence shows that the veteran's service-connected shell 
fragment wound scars are manifested by a moderately 
disfiguring scar of the left cheek, and scars of the left 
forearm, which are reportedly well-healed and nontender, but 
characterized by pain in the left forearm.  Thus, the Board 
further finds that without objective evidence of additional 
muscle loss or neurological impairment, to assign a separate 
disability rating under 38 C.F.R. § 4.55 or § 4.124a would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The Board notes that the veteran has contended that he is 
entitled to a separate disability evaluation for his service-
connected loss of tooth #14.  Pursuant to the Court's holding 
in Esteban, 6 Vet. App. 259, 262 (1994), separate evaluations 
for distinct disabilities resulting from the same injury are 
warranted so long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  In this case, the Board agrees with 
the veteran's contention that his loss of tooth #14 
represents a disability distinct from his service-connected 
scar of the left cheek, as the residual symptomatology for 
one condition is neither duplicative nor overlapping of the 
other.  Therefore, the Board finds that a separate rating is 
warranted for the veteran's loss of tooth #14.  

However, pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9913, 
which pertains to loss of teeth, a compensable evaluation is 
only warranted if either all of the veteran's anterior upper 
teeth, all of the his anterior lower teeth, or all of the his 
upper and lower teeth on one side were missing.  There is, 
however, no medical evidence that the veteran's residuals of 
a shell fragment wound include the loss of more than one 
tooth.  Although multiple teeth were noted missing on his 
most recent VA dental examination, they were not attributed 
to the veteran's service-connected disability.  Rather, the 
examining dentist merely referred to ill-fitting dentures and 
gave no indication that his loss of additional teeth was at 
all related to his service-connected disability.  Therefore, 
although a separate rating is warranted for the veteran's 
loss of tooth #14, the Board can find no basis on which to 
grant a compensable disability evaluation under the 
applicable criteria.  See 38 C.F.R. § 4.150, Diagnostic Code 
9193.  

In summary, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected scars of the left cheek and left forearm, 
residuals of his shell fragment wound with retained foreign 
bodies.  The Board further finds that a separate, 
noncompensable disability rating is warranted for the 
veteran's loss of tooth #14, but that the preponderance of 
the evidence is against the assignment of separate ratings 
for muscle or neurological disabilities. 


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the left thigh, with 
injury to Muscle Group XIII and retained metallic foreign 
bodies, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
scar of the left cheek, residual of a shell fragment wound 
with retained metallic foreign body is denied.

Entitlement to an evaluation in excess of 10 percent for 
scars of the left forearm, residual of a shell fragment wound 
with retained metallic foreign body is denied.

A separate, noncompensable disability rating is warranted for 
the veteran's loss of tooth #14, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

